IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEVIN WILLIAMS A/K/A KIRBY STEWART,       : No. 15 WM 2021
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS OF FOREST           :
COUNTY,                                   :
                                          :
                   Respondent             :


                                  ORDER



PER CURIAM

    AND NOW, this 6th day of May, 2021, the “Writ of Mandamus” is DENIED.